Oo co ~

10
1]
12
13
14
13
16
17
18
19
20
21

23
24
25
26
27
28

 

 

Case 5:19-cr-00377-LHK Document 4 Filed 08/26/19 Page 1 of 2

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

KATHERINE L. WAWRZYNIAK (CABN 252751)
ANDREW F. DAWSON (CABN 264421)

AMIE D. ROONEY (CABN 215324)

Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7200
katherine. wawrzyniak@usdoj.gov
andrew.dawson@usdoj.gov
amie.rooney(@usdoj.gov

Attormeys for United States of America

Py Sus, 4
CLERK Ue'N ¥ So
NORTHERN) Ds;PiSTricnS, —

SAN Jose CAUFO Ray,

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 19-377 LHK
)
Plaintiff, ) MOTION FOR LEAVE TO UNSEAL
) INDICTMENT AND [P SED] ORDER
v. )
)
ANTHONY SCOTT LEVANDOWSKI, )
)
Defendant. )
)

 

On August 15, 2019, the Court sealed the Indictment and related documents in this matter until

further order of the Court. At the time, sealing was necessary to guard against flight of the defendant

and protect against the potential destruction of evidence.

Since August 15, 2019, the government has secured defendant’s U.S. and French passports and

communicated with defense counsel regarding bail conditions. It is anticipated that defendant will self-

surrender to federal custody on the morning of Tuesday, August 27, 2019. His initial appearance has

been set for 1:30 p.m. the same date.
//

MTN. TO UNSEAL AND [PROP.] ORDER
CR 19-377 LHK I

 
10
ll
r2
13
14
15
16
17
18
19
20
21
ae
2
24
25
26
20
28

 

Case 5:19-cr-00377-LHK Document 4 Filed 08/26/19 Page 2 of 2

The U.S. Attorney’s Office believes there is no longer any reason that the matter should remain
under seal, and therefore moves for leave to unseal the Indictment and related documents. To avoid
complicating the self-surrender process, the government requests that the Court specially direct the

Clerk of Court to file the Indictment on ECF no earlier than 9:00 a.m. on August 27, 2019.

Dated: August 26, 2019 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

   
  

KATHERINE L. WAWRZ
ANDREW F. DAWSON
AMIE D. ROONEY
Assistant United States Attorneys

[PR SED] ORDER
The government’s Motion for Leave to Unseal the Indictment is GRANTED. Case No. CR 19-
377 LHK is hereby unsealed. The Clerk of Court is directed to file the Indictment on ECF no earlier
than 9:00 a.m. on August 27, 2019. The United States may provide copies of the Indictment to defense
counsel and others upon receipt of the signed Order.

IT IS SO ORDERED.

pate: $/26/2009 LAA
‘ ‘ HON. NATHANAEL M. COUSINS
United States Magistrate Judge

 

CL Aug
MTN. TO UNSEAL AND [PR@P.] ORDER
CR 19-377 LHK

to

 

 
